Citation Nr: 1142983	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-31 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right arm disorder, to include tendonitis.

2.  Entitlement to service connection for a right knee disorder, to include minor degeneration of the right medial meniscus, claimed as right knee pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2002 to March 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.  

At the Board hearing, the Veteran submitted additional evidence in support of his claims.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The Veteran raised the issue of service connection for a cervical spine disorder, to include radiculopathy, at his August 2011 Board hearing.  This issue is not reasonably encompassed within the scope of the instant claim of service connection involving a right arm disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).  Moreover, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it must be referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that further development is necessary in this matter, to particularly include affording the Veteran a VA examination.  

The Veteran testified at his August 2011 Board hearing that he has disorders of the right arm and right knee that he feels are due to the wear-and-tear of his service, rather than any specific injury.  

His service treatment records (STRs) include a March 2003 treatment record reflecting an assessment of right wrist tendonitis related to the Veteran dropping a sandbag on his wrist six to seven days prior.  Also, in May 2005, he sought treatment for complaints of right arm pain for three days.  He described the pain as starting in the elbow and radiating to the hand and neck, and the assessment was rule out bicep tendonitis.  

The STRs also include a March 2004 treatment record showing complaints of right knee pain for one week without trauma.  The assessment was rule out PFPS [patellofemoral pain syndrome].  

At his January 2006 service separation examination, the Veteran denied all pertinent complaints, including painful shoulder, elbow or wrist (e.g. pain, dislocation, etc.); impaired use of arms, legs, hands, or feet; swollen or painful joint(s); and knee trouble (e.g., locking, giving out, pain or ligament injury, etc.).  It was also noted that he had no complaints at that time.  

A physical examination shortly thereafter in February 2006 shows that the upper extremities and lower extremities were found "normal" upon clinical evaluation.

The Veteran now maintains that his right arm and knee pain have been continuous since their onset during service up to present.  He testified at his August 2011 Board hearing that he did not complain or seek further treatment during service as that was inconsistent with his training as a Marine.  

Consistent with his Board assertions, he filed his original claim of service connection in December 2006, which was within one year of his March 2006 service separation.  

He underwent a VA general examination shortly thereafter in January 2007.  With regard to the right arm, the VA examiner noted complaints of tendonitis since 2004, including pain radiating from the shoulder down into the hand, but the VA examiner's assessment was that there was no evidence of tendonitis of the right arm.  With regard to the right knee, the VA examiner documented the Veteran's complaints of right knee pain since approximately February 2005, but the VA examiner's assessment was normal knee examination.  

The Veteran then underwent a VA joint examination in February 2007.  With regard to the right arm, the assessment was normal right elbow/forearm.  With regard to the right knee, however, the VA examiner diagnosed minor degeneration of the medial meniscus, right knee.  

Neither the January 2007 nor the February 2007 VA examiners provided an opinion as to the likely etiology of the claimed disabilities.  

Also in February 2007, the Veteran completed a Post-Deployment Health Assessment, which is associated with the STRs.  The Veteran endorsed having "poor" health, and he specifically identified having right arm pain often, and knee pain.  The assessment was chronic right arm and right knee pain.  

Most recently, the pertinent evidence includes a July 2011 statement from a private orthopedic surgeon, who opined that the Veteran has wear and tear in the femoral condyle likely due to some type of stress syndrome, but involving no tear of the meniscus.  The orthopedic surgeon also concluded that the Veteran's shoulder has some damage to the disc, which likely occurred over time, and this could have been associated with the Veteran's training during service. 

Otherwise, the orthopedic surgeon's treatment records are not currently associated with the claims file.  

The Board notes that the orthopedic surgeon's July 2011 statement is not adequate to decide the claims.  First, it is expressed in equivocal and speculative language, which does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Second, the opinion does not directly address the claimed right arm disorder.  

Nonetheless, the orthopedic surgeon's July 2011 statement provides an indication that the right knee disorder and recurrent right arm symptoms may be associated with the Veteran's service.  Moreover, the record contains competent evidence of a current right knee disorder and continuous symptoms of right arm pain; and evidence in the STRs confirming symptoms during service.  As the record otherwise lacks sufficient competent evidence upon which the Board can make a decision, remand for a VA examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to particularly include Dr. Broussard.  The RO should request that the Veteran complete an Authorization and Consent to Release Information (Release), if necessary, for any private health care providers he identifies.

2.  Then, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's VA treatment records since November 2010, if any.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3. After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed right arm and right knee disorders.  The pertinent evidence in the entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a diagnosed right arm disorder and right knee disorder had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  The examiner is asked to provide a separate opinion addressing the right arm and right knee.  

In making these determinations, the examiner is asked to address the service treatment records reflecting complaints during service.  Similarly, the examiner is asked to take into consideration and discuss a private orthopedic surgeon's letter from July 2011.  Finally, the examiner is requested to also discuss the Veteran's own statements regarding the onset and continuity of his symptomatology during and after service, to include discussion of whether his ongoing complaints are consistent with the findings shown during service.  

The examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



